            Case 1:18-bk-10844                            Doc 23      Filed 10/03/18 Entered 10/03/18 20:39:51                      Desc Main
                                                                      Document     Page 1 of 9
                                                                                 R.I. LOCAL FORM 3015-1.1
 UNITED STATES BANKRUPTCY COURT                                                  (Rev. 12/1/2017)
 FOR THE DISTRICT OF RHODE ISLAND                                                   If this is an amended plan, list below the sections of the plan that have
                                                                                 changed.

 In Re: Sebastial C Bedame
                    Debtor                                                       Se ction           Ori
                                                                                                      g. Plan                    Am e nde d Plan
                                                                                 1 1.2                NO                             Include d

                                                      C.A. 18-10844              2B                 385/10 m o's600/49           385/10 m o's;600/50 m o's
                                                      Chapter 13                                    m o's;1500./1 m o

                                                                                 2C                 $34,750.00                    $33,850.00

                                                                                 3 (1)(a)             $29,314.07                   27,541.63
                                                                                 3(1)(b )             None                      Consum e r Portfolio
                                                                                 3 (1)(b )                0                            564.00
                                                                                 3 B.(3)               None                      Include sLi e n Avoidance
                                                                                 5A.                   20,237.40                 26,513.62
                                                                                 5D                    20,237.40                  26,513.62
                                                                                 5E                     210.93                       609.37

                                                                                 Ex h i
                                                                                      b li
                                                                                         t1                Di
                                                                                                            ffe re nt Calculati
                                                                                                                              on




                                                                                 *All unchanged sections must also be completed

                                                                                            This amended plan:
                                                                                        Does adversely affect creditors
                                                                                        Does not adversely affect creditors

                                                                                 See LBR 3015-2(b).



                                                                        CHAPTER 13 PLAN

                 Original or          Amended (must complete box on top right)
                 Post Confirmation (Date Order Confirming Plan was entered):
                 Date this plan was filed: 10/3/18

 PART 1:             NOTICES
TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose the Plan's treatment of your claim or any provision of this
Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) seven (7) days before the hearing date on
confirmation or (ii) if the confirmation hearing is scheduled to occur earlier than thirty-five (35) days from the filing of an amended Plan, said
hearing shall be continued to the next available hearing date assigned by the Court and any objections to the amended plan must be filed at least
seven (7) days before the confirmation hearing date, unless the Court orders otherwise. If you mail your objection to confirmation to the Court for
filing, you must mail it early enough so that the Court will receive it on or before the deadline stated above. A copy of your objection must be served
on the Debtor(s), Attorney for the Debtor(s), the Chapter 13 Trustee and any party or attorney who has filed an appearance and requested service of
pleadings. The Bankruptcy Court may confirm the Plan without further notice and hearing if no objection to confirmation is filed. Any creditor's
failure to timely object to confirmation of the proposed plan shall constitute the creditor's acceptance of the treatment of its claim as
proposed, pursuant to 11 U.S.C. Section 1325(a)(5)(A) and FRBP 3015. You have or will receive a Notice of Chapter 13 Bankruptcy Case from
the Bankruptcy Court which sets forth certain deadlines, including the bar date for filing a Proof of Claim. A claim must be filed and allowed for a
creditor to receive a distribution, including secured claims. See FRBP 3002.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on the Chapter 13 Trustee, all creditors and all interested parties within twenty four
(24) hours of its filing with the Court in the manner required under the United States Bankruptcy Code (Title 11 U.S.C.), the Federal Rules of
Bankruptcy Procedure (“FRBP”), and the Rhode Island Local Bankruptcy Rules (“R.I. LBR”). See R.I. LBRs 3015-1, 3015-2, 9013-3, and Part 9 of
this Plan. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the date of

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23     Filed 10/03/18 Entered 10/03/18 20:39:51                       Desc Main
                                                                     Document     Page 2 of 9
the filing of the Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this Plan
includes one or more of the following provisions. If a provision is checked as “Not Included,” both boxes are checked, or no box is checked,
the provision will be void if set out later in the Plan. Failure to properly complete this section may result in denial of confirmation of your
Plan. DO NOT CHECK BOTH BOXES. DO NOT LEAVE BOTH BOXES BLANK.

 1.1         A limit on the amount of a secured claim, set out in Part 3.B(1), which may result in a            Included                  Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set            Included                  Not Included
             out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                                         Included                  Not Included



 PART 2:               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

                           36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
                           60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);
                           60 Months. 11 U.S.C. § 1322(d)(2). Debtor avers the following cause:
                                                                                                                                              ; or
                           Other (state number of months):                                                                                    .

B.           MONTHLY PAYMENTS [use worksheet on Exhibit 1]

             $385.00 per month for 10 months.
             $600.00 per month for 50 months.


C.           ADDITIONAL PAYMENT(S):

                          None.

                          Debtor(s) will make additional payment(s) to the Trustee, as specified below.
                          Describe the source (e.g., lump sums from sales/refinances, tax refunds), amount, and dates of payment(s):


             The total amount of payments to the Trustee: $33,850.00.
             This amount must be sufficient to pay the total cost of the plan in Exhibit 1, line h.

 PART 3:               SECURED CLAIMS
                             None. If “None” is checked, the rest of Part 3 need not be completed.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:


                          None. If “None” is checked, the rest of Part 3A need not be completed.
                          Secured Claims in default shall be cured and payments maintained as set forth in (1) and/or (2) below. Complete (1)
                          and/or (2).


             (1) PREPETITION ARREARS TO BE PAID THROUGH THE PLAN

             Prepetition arrearage amounts are to be paid through the plan and disbursed by the Trustee. Unless the Court orders otherwise, the
             amount(s) listed in a timely filed Proof of Claim controls over any contrary amount(s) listed below. If relief from the automatic stay is
             ordered as to any collateral listed in this paragraph, then all payments paid through the plan as to that collateral will cease unless the Court
             orders otherwise.

             (a) Secured Claims (Principal Residence)
              Address of the Principal Residence:     280 W e e de n Stre e t Pawtucke t, RI 02860 Provi  de nce County
                                                      p urch ase d i n 2008 for $80,000.00
                                                      FMV b ase d on Ci    ty asse ssm e nt
              The Debtor(s) estimate that the fair market value of the Principal Residence is: $ 120,600.00
                           Name of Creditor                      Type of Claim (e.g., mortgage, lien)              Amount of Arrears
              Bank of Am e ri ca Hom e Loan                  Agre e m e nt,Pri ncip alRe si de nce       $27,541.63
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23           Filed 10/03/18 Entered 10/03/18 20:39:51                           Desc Main
                                                                           Document     Page 3 of 9
             Total of prepetition arrears on Secured Claims (Principal Residence): $27,541.63

             (b) Secured Claims (Other)

                        Name of Creditor                             Type of Claim                   Description of Collateral               Amount of Arrears
                                                                                                   (or address of real property)
              Consum e r Portfoli
                                o                             Agre e m e nt                2007 Cadi   llac SRX 163000 m i  le s        $564.00
              Se vi
                  ce s, I                                                                  FMV b ase d on Ke lle y b ook "p ri vate
                                                                                           p arty value "

             Total of post-petition arrears on Secured Claims (Other): $564.00

             Total of pre-petition and post-petition arrears to be paid through the Trustee [(a) + (b)]: $28,105.63

             (2) MAINTENANCE OF CONTRACTUAL PAYMENTS (TO BE PAID DIRECTLY BY DEBTOR TO CREDITORS)

             Regular payments are to be paid directly by the Debtor(s) to creditors. The Debtor(s) will maintain the current contractual installment
             payments on the secured claims listed below with any changes required by the applicable contract and noticed in conformity with any
             applicable rules. The following claims are current:

                        Name of Creditor                                                  Type of Claim                            Description of Collateral
              Bank of Am e ri
                            ca Hom e Loan                                  Agre e m e nt,Pri
                                                                                           nci p alRe side nce            280 W e e de n Stre e t Pawtucke t, RI
                                                                                                                          02860 Provi    de nce County
                                                                                                                          p urch ase d in 2008 for $80,000.00
                                                                                                                          FMV b ase d on Ci   ty asse ssm e nt
              Consum e r Portfoli
                                o Se vi
                                      ce s, I                              Agre e m e nt                                  2007 Cadi  llac SRX 163000 m i   le s
                                                                                                                          FMV b ase d on Ke lle y b ook "p ri vate
                                                                                                                          p arty value "

B.           MODIFICATION OF SECURED CLAIMS


                          None. If “None” is checked, the rest of Part 3B need not be completed.
                          Secured Claims are modified as set forth in (1), (2), and/or (3) below. Complete (1), (2), and/or (3) below.

             The following plan provisions are effective only if there is a check in the box “Included” in Part 1, § 1.1.

             (1) REQUEST FOR VALUATION OF SECURITY, PAYMENT OF FULLY SECURED CLAIMS, AND MODIFICATION OF
             UNDERSECURED CLAIMS UNDER 11 U.S.C. § 506

             The Debtor(s) request that the Court determine the value of the following secured claim(s). For each secured claim listed below, the
             Debtor(s) states that the value of the secured claim is as set out in the column headed “Secured Claim Amount.” For each listed claim, the
             value of the secured claim will be paid in full with interest at the rate stated below, and the creditor will retain its lien to the value of the
             secured claim.

             If the plan is confirmed, the amount of a nongovernmental creditor's secured claim is binding on the creditor even if the creditor files a
             contrary Proof of Claim. Unless the Court orders otherwise, the value of a secured claim of a governmental unit listed in a timely filed
             Proof of Claim controls over any contrary amount listed below. The secured claim of a governmental unit may NOT be determined through
             the plan.

             An allowed claim of a creditor whose claim is secured by a lien on property, in which the estate has an interest, is a secured claim to the
             extent of the value of the creditor's interest and is an unsecured claim to the extent that the value of such creditor's interest is less than the
             amount of the allowed claim. The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an
             unsecured claim in Part 5 of this plan. If the amount of a creditor's secured claim is listed below as having NO or zero ($0.00) value, the
             creditor's allowed claim will be treated in its entirety as an unsecured claim in Part 5 of this plan.

                  Name of            Est. amount of           Collateral      Value of          Amount of          Secured      Interest Monthly           Estimated
                  Creditor             creditor’s                             Collateral     claims senior to       Claim         Rate   payment to         total of
                                      total claim                                            creditor's claim      Amount                 creditor          monthly
                                                                                                                                                           payments
              -NONE-

             Total Claim(s) under Part 3.B(1) to be paid through the Trustee: $0.00

             (2) SECURED CLAIMS EXCLUDED FROM 11 U.S.C. § 506:


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23        Filed 10/03/18 Entered 10/03/18 20:39:51                                Desc Main
                                                                        Document     Page 4 of 9
             This section includes claims that were either (1) incurred within 910 days before the petition date and secured by a purchase money
             security interest in a motor vehicle acquired for the personal use of the Debtor(s) or (2) incurred within 1 year of the petition date and
             secured by a purchase money security interest in any other thing of value. These claims will be paid in full through the Trustee with interest
             at the rate stated below. Unless the Court orders otherwise, the claim amount stated on a timely filed Proof of Claim controls over any
             contrary amount listed below. If you are treating the claim in Part 3.B(1) or B(3), you should not include the claim in this section.

              Name of Creditor                  Collateral                Amount of claim              Interest Rate       Monthly plan       Est. total payments
                                                                                                                           payment            by trustee
              -NONE-

             Total Claim(s) under Part 3.B(2) to be paid through the Trustee: $0.00

             (3) LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f):

             The following plan provisions of this Part 3.B(3) are effective only if there is a check in the box “Included” in Part 1 § 1.2.

             The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
             Debtor(s) would have been entitled under 11 U.S.C. § 522(b). Subject to 11 U.S.C. § 349(b), a judicial lien or security interest securing a
             claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the Order confirming the plan. The amount of
             the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 if a Proof of Claim has been filed and
             allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan
             provided a Proof of Claim is filed and allowed. If more than one lien is to be avoided, provide the information below separately for each
             lien.

 Information regarding judicial lien                                          Calculation of lien avoidance                        Treatment of remaining secured
 or security interest                                                                                                              claim
 Name of creditor                                        (a) Amount of lien                        5,408.18                        Amount of secured claim after
                                                                                                                                   avoidance (line (a) minus line (f)):
      FIA CARD SERVICES, N.A.                            (b) Amount of other liens                 83,128.00
                                                         (c) Value of claimed exemptions           500,000.00
 Collateral                                              (d) Total of adding lines (a), (b), and   588,536.18                      Interest rate (if applicable):
                                                         (c)
      280 Weeden Street                                                                                                                         %
      Pawtucket, RI

 Lien identification (such as judgment                   (e) Value of debtor(s) interest in        120,600.00
 date, date of lien recording, book and                  property
 page number)
     Case No 6CA 2011 02059                                                                                                        Monthly payment of secured claim:
     recorded on 9/27/2011
     in Book 3405 at page 43
     Execution issued on 8/25/2011
                                                         (f) Subtract line (e) from line (d)       467,936.18

                                                            Extent of exemption impairment
                                                            (Check applicable box)

                                                                       X Line (f) is equal to or greater than line (a). The        Estimated total payment on secured
                                                                      entire lien is avoided. (Do not complete the next            claim:
                                                                      column.)

                                                                      __Line (f) is less than line (a). A portion of the lien is
                                                                      avoided. (Complete the next column)

             Total Claim(s) under Part 3.B(3) to be paid through the Trustee: $0.00

C.           SURRENDER OF COLLATERAL:

                          None. If “None” is checked, the rest of Part 3C need not be completed.
                          The Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The
                          Debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral
                          only and that the stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the
                          disposition of the collateral will be treated in Part 5 of this plan.

                                 Name of Creditor                                        Type of Claim                              Description of Collateral
                                    -NONE-


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23     Filed 10/03/18 Entered 10/03/18 20:39:51                  Desc Main
                                                                     Document     Page 5 of 9
 PART 4:               PRIORITY CLAIMS
                          None. If “None” is checked, the rest of Part 4 need not be completed.

                          The following priority claims will be paid in full without postpetition interest.


             Unless the Court orders otherwise, the amount in a timely filed Proof of Claim controls over any contrary amount listed below.

             A.            DOMESTIC SUPPORT OBLIGATIONS:

                                       Creditor                             Description of Claim                        Amount of Claim
                                       -NONE-

             B.            OTHER PRIORITY CLAIMS (Except Administrative Expenses):
                                Creditor                       Description of Claim                                     Amount of Claim
                                -NONE-

             Total of Priority Claims (except Administrative Expenses) to be paid through the Trustee: $0.00.

             C.            ADMINISTRATIVE EXPENSES:

             (1) ATTORNEY’S FEES:

              Name of Attorney                                                                                                  Fees
              Jack D. Pitts3397                                                                                               $1,750.00

             If the attorney's fee exceeds the amount set forth in Appendix III of the local rules, the Trustee may not pay any excess claim until such
             time as the Court approves a fee application. See, LBR 2017-1(b). If no fee application is approved, any excess monies will be disbursed to
             other creditors up to a 100% dividend.

             (2) TRUSTEE’S COMMISSION:

             The Debtor shall pay the Trustee’s commission as calculated in Exhibit 1.

             Total Administrative Expenses (excluding the Trustee’s Commission) to be paid through the Trustee: $1,750.00.

 PART 5:               NONPRIORITY UNSECURED CLAIMS
                          None. If “None” is checked, the rest of Part 5 need not be completed.

                          Allowed nonpriority unsecured claims other than those set forth in Part 5.F will be paid as stated below. Only creditors
                          holding an allowed claim are entitled to a distribution. If more than one option is checked, the option providing the
                          largest payment will be effective. NOTE: Creditors must file a timely Proof of Claim in order to receive payment under
                          the plan.

                   “Pot Plan”: creditors shall receive a pro rata share of $
                                (Debtor(s) estimate(s) a dividend yield of %.)
                   Fixed: creditors shall receive no less than % of the total amount of these claims.

              A.         GENERAL UNSECURED CLAIMS:                                                                 $ 26,513.62

             B.            UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR C:

                                       Creditor                             Description of Claim                        Amount of Claim
                                       -NONE-

             C.            NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

                                       Creditor                             Description of Claim                        Amount of Claim
                                       -NONE-

             D.            CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

                                       Creditor                             Description of Claim                        Amount of Claim
                                       -NONE-

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23       Filed 10/03/18 Entered 10/03/18 20:39:51                    Desc Main
                                                                       Document     Page 6 of 9
             Total of Unsecured Claims (A+B+C+D):                                                                              $26,513.62

             E.            TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THE TRUSTEE:

             The amount paid to nonpriority unsecured creditors is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

Multiply total by fixed percentage or enter “Pot Plan” amount:                                                       $609.37

             F.            SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

                               Creditor                        Description of Claim        Amount of Claim                       Treatment of Claim
                               -NONE-

             Total amount of separately classified claims to be paid through the Trustee:                                                $0.00.

 PART 6:               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                          None. If “None” is checked, the rest of Part 6 need not be completed.

 PART 7:                 VESTING OF PROPERTY OF THE ESTATE
Property of the estate will vest in the Debtor(s) who are entitled to a discharge upon entry of the discharge. For all other Debtor(s), property of the
estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee’s Final Report and Account and the closing of the case or (ii)
dismissal of the case.

 PART 8:               NONSTANDARD PLAN PROVISIONS

             None. If “None” is checked, the rest of Part 8 need not be completed


 PART 9:               PLAN SERVICE AND SIGNATURES
By signing this document, the Debtor(s) acknowledge reviewing and understanding the provisions of this plan.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1.1, including exhibits, other than any nonstandard
provisions in Part 8.

Pursuant to R.I. LBR 3015-1(b), the Debtor(s) or his/her/their counsel, must serve a copy of the Chapter 13 plan upon the Chapter 13 trustee, all
creditors and all interested parties, within twenty-four (24) hours of its filing with the Court. A certificate of service must be filed within fourteen
(14) days thereafter. If the Debtor(s) checked the box “Included” in Part 1, §§ 1.1 or 1.2, the Debtor(s) must also comply with the service
requirements contained in R.I. LBR 3015-1(c) and 9013-3(b).



        /s/ Se b astiao C Be dam e                                                    Octob e r 3, 2018
        Se b asti ao C Be dam e                                                       Executed on: (Date)
        Debtor 1


        Debtor 2                                                                               Executed on: (Date)

      /s/ Jack D. Pi  tts                                                             Octob e r 3, 2018
 Signature of Attorney for Debtor(s)                                                  Executed on: (Date)
 Jack D. Pi  tts3397
 3397 RI
 Pitts& Burns
 635 Ki  lli
           ngly Stre e t
 Joh nston, RI 02919
 401-453-2800
 pitts.b urns@li  ve .com



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23     Filed 10/03/18 Entered 10/03/18 20:39:51               Desc Main
                                                                     Document     Page 7 of 9
                                                                            EXHIBIT 1

                                                       CALCULATION OF TOTAL MONTHLY PLAN PAYMENTS

 a)     Secured claims (Part 3.A and Part 3.B(1)-(3) Total):                                                                               $28,105.63
 b)     Priority claims (Part 4.A and Part 4.B Total):                                                                                          $0.00
 c)     Administrative claims (Part 4.C Total):                                                                                             $1,750.00
 d)     Nonpriority unsecured claims (Part 5.E Total):                                                                                       $609.37
 e)     Separately classified unsecured claims (Part 5.F Total):                                                                                $0.00
 f)     Executory contract/lease arrears claims (Part 6 Total):                                                                                 $0.00
 g)     Total of a + b + c + d + e + f:                                                                                                    $30,465.00
 h)     Divided (g) by .90 for total cost of plan including the Trustee's fee:
 i)     Divide (h), Cost of plan, by term of plan, 60 months:                                                                              $33,850.00
 j)     Round up to the nearest dollar amount for plan payment:                                                                                385.00

If this is either an amended plan and the plan payment has changed or if this is a post confirmation amended plan, complete (a) through (h) only
and the following:

 k) Enter total amount of payments Debtor(s) has paid to Trustee:                                                                           $1,540.00
 l) Subtract line (k) from line (h) and enter result here:                                                                                 $33,210.00
 m) Divide line (l) by the number of months remaining ( 56 months):                                                                          $576.96
 Round up to the nearest dollar amount for amended plan payment:                                                                               577.00

 Date the amended plan payment shall begin:                                                                                                10/01/2018

 The Chapter 13 Trustee’s fee is determined by Order of the United States Attorney General. The calculation of the plan payment set forth utilizes a
 10% Trustee’s commission. In the event the Trustee’s commission is less than 10%, the additional funds collected by the Trustee, after payment of
 allowed administrative expenses, shall be disbursed to nonpriority unsecured creditors up to 100% of the allowed claims.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23         Filed 10/03/18 Entered 10/03/18 20:39:51                 Desc Main
                                                                         Document     Page 8 of 9
                                                                                EXHIBIT 2

                                                                          LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                            Total Liens                      Exemption Claimed
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)               (Sch. D, Part 1)                 (Sch. C)
280 W e e de n Stre e t                             $120,600.00                      $83,128.00                       $37,472.00
Pawtucke t, RI 02860
Provi de nce County
p urch ase d in 2008 for
$80,000.00
FMV b ase d on Ci   ty
asse ssm e nt

                              Total Value of Real Property (Sch. A/B, line 55):                             $   120,600.00
                              Total Net Equity for Real Property (Value Less Liens):                        $   37,472.00
                              Less Total Exemptions for Real Property (Sch. C):                             $   37,472.00
                                                                  Available in Chapter 7:                   $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                            Liens                            Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)               (Sch. D, Part 1)                 (Sch. C)
 2007 Cadi   llac SRX 163000                        $4,100.00                        $3,083.00                        $1,017.00
 mi le s
 FMV b ase d on Ke lle y b ook
 "p rivate p arty value "
 2008 Re nault 100000 m i   le s                    $1,000.00                        $0.00                            $1,000.00
 Hasno e ngi    ne and flat ti re s

                              Total Value of Motor Vehicles:                                                $   5,100.00
                              Total Net Equity for Motor Vehicles (Value Less Liens):                       $   2,017.00
                              Less Total Exemptions for Motor Vehicles (Sch. C):                            $   2,017.00
                                                          Available in Chapter 7:                           $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                            Liens                           Exemption
                                                                                     (Sch. D, Part 1)                (Sch. C)
 furni  ture                       $4,000.00                                         $0.00                           $4,000.00
 te le visions                     $700.00                                           $0.00                           $700.00
 ap p liance s                     $400.00                                           $0.00                           $400.00
 cloth i ng                        $400.00                                           $0.00                           $400.00
 trade tools                       $1,000.00                                         $0.00                           $1,000.00
 cash                              $20.00                                            $0.00                           $20.00
 ch e cki ng: Santande r           $150.00                                           $0.00                           $150.00
 Savi   ngs: Santande r            $300.00                                           $0.00                           $300.00
                    Total Value of All Other Assets:                                                        $   6,970.00
                    Total Net Equity for All Other Assets (Value Less Liens):                               $   6,970.00
                    Less Total Exemptions for All Other Assets (Sch. C):                                    $   6,970.00
                                                 Available in Chapter 7:                                    $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                              Available in Chapter 7                                                                     Amount
                              A. Real Property                                                          $                                            0.00
                              B. Motor Vehicles                                                         $                                            0.00
                              C. All Other Assets                                                       $                                            0.00


                                                                     TOTAL AVAILABLE IN CHAPTER 7:                $                                         0.00

E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:



Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 1:18-bk-10844                            Doc 23     Filed 10/03/18 Entered 10/03/18 20:39:51   Desc Main
                                                                     Document     Page 9 of 9




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
